DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the irradiation source is a laser power supply.”  It is unclear if the limitation is drawn to a laser source or the power supply for a laser.  In the latter case, is unclear how an irradiation source can comprise merely a laser “power supply.”
The term “electrically conductive” in claims 5 and 6, respectively, is a relative term which renders the claims indefinite. The term “electrically conductive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the limitation is interpreted to comprise any material which has any level of measurable conductivity, however low.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2017/0203364) in view of Dykhno (US 6388227).
With respect to Claim 1, Ramaswamy teaches an apparatus for additive manufacturing of an object, the apparatus comprising a powder feed material dispenser (i.e. powder dispenser)(para. 9, 30, 33, 35, 37-44, 87-88; Figs. 1-3), a platen (i.e. a platform on which the object is built in a powder bed)(para. 9, 30-33, 36, 45-47; Figs. 1 and 3), a laser (irradiation source) for irradiating a portion of powder in the powder bed, wherein the laser source may be configured to pass through a plasma which supplies ions to the powder bed (thus comprising an ion channel) and such that the laser and ion/plasma source are coaxial and supply laser irradiation and ions to a portion of the powder bed along a common axis (para. 9-14, 46-70, 75-78, 99-102), a power source applying electrical energy to the plasma via electrodes (para. 9-14, 55-59, 63-67), and wherein energy from the irradiation and ions/plasma may simultaneously contribute to melting or sintering of a portion of the powder in the powder bed. (para. 9-14, 28, 43-72, 99-102).
As detailed above, Ramaswamy teaches an apparatus which comprises a laser source which passes irradiation through a plasma source, wherein the irradiation and ions from the plasma are directed towards a powder bed surface to fuse a portion of the powder.  The reference, however, is silent as to whether in this arrangement “the irradiation creating an ion channel extending to the powder” and whether “the electrical energy being transmitted through the ion channel to the powder in the powder bed.”
Dykhno teaches an apparatus comprising a laser irradiation source which induces ionization along a plasma arc axis (deemed to constitute an ion/plasma channel) such that the plasma, including electrical energy supplied via electrodes, and laser irradiation are directed at a material surface for heating/melting a portion of the material surface. (col. 6, ln. 1-9; col. 16, ln. 34 to col. 17, ln. 15).  The reference teaches that the combination of the laser irradiation and electrical energy via an ion/plasma channel allows for increased energy density as well as allowing the apparatus to operate at lower voltage/current reducing energy consumption. (col. 16, ln. 34 to col. 17, ln. 2). 
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Ramaswamy to use a laser source with sufficient power to induce ionization and which forms a laser induced ion/plasma channel directed to a material surface and a power source for applying electrical energy through the ion/plasma channel to the material surface, as taught by Dykhno, in order to obtain improved energy density at a desired position for sintering/melting a portion of powder while also allowing for reduced energy needs/consumption.
With respect to Claim 2, Ramaswamy teaches wherein the irradiation source is a laser source having a power suitable to heat and/or fuse a powder material, deemed to constitute a “laser power supply.” (para. 46-70, 75-78, 99-101).
With respect to Claim 3, Ramaswamy in view of Dykhno teach wherein the ion channel is a laser induced plasma channel. (see rejection of Claim 1 above).
With respect to Claim 4, Ramaswamy teaches wherein the power source for providing electrical energy through electrodes comprises an electrical power supply. (see, e.g., para. 59).  Dykhno teaches applying electrical energy supplied through electrodes. (see rejection of Claim 1 above).  Accordingly, it would have been obvious to one of ordinary skill in the art to use an electrical power supply as a power source to transmit electrical energy through the ion channel to the power as taught by Ramaswamy in view of Dykhno.  Moreover, using a conventional source of electrical energy, an electrical power supply, to supply electrical energy would have been obvious to one of ordinary skill in the art.
With respect to Claims 5-6, Ramaswamy teaches wherein the apparatus further comprises electrically conductive elements, for example, electrodes. (para. 12, 59, 62-67, 72, 99).  The reference further teaches wherein the apparatus comprises a mirror galvanometer, deemed to meet “wherein the electrically conductive element is a lens or mirror.” (para. 100).
With respect to Claim 7, Ramaswamy in view of Dykhno teach an apparatus wherein the irradiation and electrical energy are controlled to contribute to melting or sintering the portion of the powder simultaneously. (see rejection of Claim 1 above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of copending Application No. 16/704455 in view of Ramaswamy (US 2017/0203364).
The instant and related claims are both drawn to an apparatus comprising a powder bed, irradiation source which creates an ion channel extending to the powder, and a power source applying electrical energy to the ion channel, the electrical energy being transmitted through the ion channel to the powder.  The related claims 11-14 do not recite wherein the irradiation and electrical energy melt or sinter a portion of the powder; however, the claims are drawn to an additive manufacturing apparatus and thus, one would recognize that the apparatus is drawn to fusing, in some manner, the powder.  Additionally, claims 1 and 9-10 of the related application drawn to a method, are drawn to substantially the same subject matter and recite sintering or melting of the powder.  It would have been obvious to one of ordinary skill in the art to form an additive manufacturing apparatus comprising an irradiation source and electrical energy which are both transmitted to a powder bed, capable of melting or sintering said powder, in order to additively form a part from the portion of melted/sintered powder.  The related claims are also silent as to a powder dispenser.  Ramaswamy teaches an apparatus with a powder bed and irradiation source for additively forming a part. (para. 9, 30, 33, 35, 37-44, 87-88; Figs. 1-3). Ramaswamy further teaches a powder dispenser to dispense powder to the powder bed. (Id.)  It would have been obvious to one of ordinary skill in the art to modify the related apparatus to comprise a powder dispenser in order to more efficiently and effectively provide powder to the powder bed of the additive manufacturing apparatus.  Finally, the instant claims 2-4 are drawn to substantially similar subject matter as those of related claims 12-14.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735